 

--------------------------------------------------------------------------------

FHA FORM NO. 4133-D
      (CORPORATE)
(Revised June 1963)
MORTGAGE NOTE


 Granger, Indiana


$4,819,500.00 December 1, 2011


FOR VALUE RECEIVED, the undersigned promise(s) to pay to OAK GROVE COMMERCIAL
MORTGAGE, LLC, a Delaware limited liability company, or order, the principal sum
of Four Million Eight Hundred Nineteen Thousand Five Hundred and No/100 Dollars
(US $4,819,500.00) with interest from date at the rate of three and seventy
hundredths per centum (3.70%) per annum on the unpaid balance until paid.  The
said principal and interest shall be payable at the office of
Oak Grove Commercial Mortgage, LLC
2177 Youngman Avenue
St. Paul, Minnesota  55116
in or at such other place as the holder may designate in writing, in monthly
installments as follows:


On the date of disbursement, an interest only payment shall be due and payable
as interest accruing hereon from the date of disbursement through December 31,
2011.  Thereafter, commencing on the first day of February, 2012, installments
of interest and principal shall be paid in the sum of Twenty Thousand Four
Hundred Eighty-One and 02/100 Dollars ($20,481.02) each, such payments to
continue monthly thereafter on the first day of each succeeding month until the
entire indebtedness has been paid.  In any event, the balance of principal (if
any) remaining unpaid, plus accrued interest, shall be due and payable on the
first day of January, 2047, the final maturity date hereof.  Installments of
interest and principal shall be applied first to interest at the rate of 3.70%
per annum upon the principal sum or so much thereof as shall from time to time
remain unpaid, and the balance thereof shall be applied on account of principal.


Notwithstanding any other provisions contained in this Note, it is agreed that
the execution of this Note shall impose no personal liability on the maker
hereof for payment of the indebtedness evidenced hereby and in the event of a
default, the holder of this Note shall look solely to the property described in
the Mortgage and to the rents, issues and profits thereof in satisfaction of the
indebtedness evidenced hereby and will not seek or obtain any deficiency or
personal judgment against the maker hereof except such judgment or decree as may
be necessary to foreclose and bar its interest in the property and all other
property mortgaged, pledged, conveyed or assigned to secure payment of this Note
except as set out in the Mortgage of even date given to secure this
indebtedness.


Notwithstanding any other provision contained in this Note, it is agreed that
the execution of this Note shall impose no personal liability on the maker
hereof for payment of the indebtedness evidenced hereby and in the event of a
default, the holder of this Note shall look solely to the "Collateral" (defined
below) in satisfaction of the indebtedness evidenced hereby and will not seek or
obtain any deficiency or personal judgment against the maker hereof except such
judgment or decree as may be necessary to foreclose and/or bar its interest in
the Collateral except as set out in the Mortgage of even date given to secure
this Note.  As used herein, "Collateral" shall mean and include (i) the property
subject to the Mortgage, including but not limited to the rents, issues and
profits thereof, as set forth in said Mortgage and (ii) the collateral described
in the Security Agreement of even date herewith given to further secure this
Note between maker and Oak Grove Commercial Mortgage, LLC.


In the event that the maker shall fail to make any monthly payments due the
holder within 15 days after the due date thereof, the holder may at its option,
impose a late charge upon the borrower in an amount not to exceed 2% of said
monthly payment, provided, nevertheless, that so long as this Note shall be
insured by the Federal Housing Administration, any late charge shall be
separately charged to and collected from the borrower and shall not be deducted
from any aggregate monthly payment.  Whenever, under the law of the jurisdiction
where the property is located, the amount of any such late charge is considered
to be additional interest, this provision shall not be effective if the rate of
interest specified in this Note, together with the amount of the late charge,
would aggregate an amount in excess of the maximum rate of interest permitted
and would constitute usury.


SEE ATTACHED RIDER


If default be made in the payment of any installment under this Note, and if
such default is not made good prior to the due date of the next such
installment, the entire principal sum and accrued interest shall at once become
due and payable without notice, at the option of the holder of this Note.
Failure to exercise this option shall not constitute a waiver of the right to
exercise the same in the event of any subsequent default. In the event of
default in the payment of this Note, and if the same is collected by an attorney
at law, the undersigned hereby agree(s) to pay all costs of collection,
including a reasonable attorney's fee.

 
 

--------------------------------------------------------------------------------

 

No default shall exist by reason of nonpayment of any required installment of
principal so long as the amount of optional additional prepayments of principal
already made pursuant to the privilege of prepayment set forth in this Note
equals or exceeds the amount of such required installment of principal.


This Note is secured by a Mortgage of even date herewith on real estate located
in the City of Granger, County of St. Joseph, State of Indiana.


All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.





 
 

--------------------------------------------------------------------------------

 

Signed and sealed this first day of December, 2011.


 
[CORPORATE SEAL]



 
ATTEST:

 
EMERIPREZ LLC,

 
a Delaware limited liability company



 
By:
SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation

 
Its:
Sole Member





By:  /s/  Eric Mendelsohn_______
 
Name: Eric Mendelsohn

 
Its:
SVP Corporate Development











THIS IS TO CERTIFY that this is the Note described in and secured by Mortgage of
even date here-with and in the same principal amount as herein stated and
secured by real estate situated in the County of St. Joseph, State of
Indiana.  Dated this   day of December, 2011.




/s/ Kimberly Bottemiller
                                                                                                                            
Notary Public







 
 

--------------------------------------------------------------------------------

 

 






 
STATE OF INDIANA
 
Loan No.  073-22137
 


Mortgage Note
 
EMERIPREZ LLC
 
TO
 
OAK GROVE COMMERCIAL MORTGAGE, LLC




FHA Project #  073-22137


Insured under 232 pursuant to 223(f) of the National Housing Act and Regulations
published thereunder


In effect on October 17, 2011
 


   To the extent of advances approved by the Secretary of
Housing and Urban Development acting by and through the
Federal Housing Commissioner
 
By:
 


 
(Authorized Agent)
 


 
Date
 
:
 
A total sum of $4,819,500.00 has been approved for insurance hereunder by the
Secretary of Housing and Urban Development acting by and through the Federal
Housing Commissioner
 


By:
 
(Authorized Agent)
 


Date:       12-30-2011
 


 
Reference is made to the Act and to the Regulations thereunder covering
assignments of the insurance protection on this note.



 
 

--------------------------------------------------------------------------------

 

















RIDER TO MORTGAGE NOTE


This Rider to Mortgage Note (this "Rider") is attached to and made a part of the
Mortgage Note (the "Note") from EMERIPREZ LLC, a Delaware limited liability
company (the "Maker"), to OAK GROVE COMMERCIAL MORTGAGE, LLC, a Delaware limited
liability company, dated as of 1st day of December, 2011.


1.           Prepayment.                                (a)           Except as
hereinafter set forth, Maker shall not have the right to prepay the indebtedness
evidenced hereby in whole or in part at any time prior to February 1, 2013 (the
"Lockout Termination Date").  Maker shall have the right, on or after the
Lockout Termination Date, to prepay the indebtedness evidenced hereby in whole
or in part on the last business day of any calendar month after such date during
the term hereof upon at least thirty (30) days prior written notice to the
holder of this Note, which notice shall specify the date on which the prepayment
is to be made, the principal amount of such prepayment and the total amount to
be paid.  In the event of any prepayment of principal at any time on or after
the Lockout Termination Date, the Maker shall concurrently pay to the holder of
this Note (i) interest on the amount prepaid through and including the last day
of the month in which the prepayment is made and (ii) a prepayment premium equal
to the following designated percentages of the amount of the principal of this
Note to be so prepaid with respect to any prepayment which occurs during the
following indicated time periods:


Time of
Prepayment                                                                                                Prepayment
Premium
February 1, 2013 through and including January 31,
2014                                                                                                                     9.0%
February 1, 2014 through and including January 31,
2015                                                                                                                     8.0%
February 1, 2015 through and including January 31,
2016                                                                                                                     7.0%
February 1, 2016 through and including January 31,
2017                                                                                                                     6.0%
February 1, 2017 through and including January 31,
2018                                                                                                                     5.0%
February 1, 2018 through and including January 31,
2019                                                                                                                     4.0%
February 1, 2019 through and including January 31,
2020                                                                                                                     3.0%
February 1, 2020 through and including January 31,
2021                                                                                                                     2.0%
February 1, 2021 through and including January 31,
2022                                                                                                                     1.0%
February 1, 2022 and
thereafter                                                                                                                                                                
0.0%


Notwithstanding any partial prepayment of principal made pursuant to the
privilege of prepayment set forth in this Note, the Maker shall not be relieved
of its obligations to make scheduled monthly installments of principal and
interest as and when such payments are due and payable under this Note.


(b)           Notwithstanding any prepayment prohibition imposed and/or premium
required by this Note with respect to prepayments made prior to February 1, 2021
the indebtedness evidenced by this Note may be prepaid in whole or in part on
the last business day of any calendar month without the consent of the holder of
this Note and without prepayment premium if the Federal Housing Commissioner
(the "Commissioner") determines that prepayment will avoid a mortgage insurance
claim and is therefore in the best interests of the Federal Government.  The
holder of this Note understands that the Commissioner would consider exercising
its right to
 

 
 
 

--------------------------------------------------------------------------------

 


override the prepayment prohibition and/or prepayment premium contained herein
only upon satisfaction of all of the following terms and conditions:


(i)           Maker has defaulted under this Note and the Commissioner has
received notice of such default, as required by 24 C.F.R. §207.256;


(ii)           The Commissioner determines that the project financed with the
proceeds of this Note has been experiencing a net income deficiency, which has
not been caused solely by management inadequacy or lack of interest by Maker,
and which is of such magnitude that Maker is currently unable to make required
debt service payments, pay all project operating expenses and fund all required
HUD reserves;


(iii)           The Commissioner finds there is reasonable likelihood that Maker
can arrange to refinance the loan evidenced by this Note at a lower interest
rate or otherwise reduce the debt service payments through partial prepayment;
and


(iv)           The Commissioner determines that refinancing the loan evidenced
by this Note at a lower rate or partial prepayment is necessary to restore the
said project to a financially viable condition and to avoid an insurance claim.


(c)           Notwithstanding the provisions of Paragraph 1(a) above, the
provisions of Paragraph 1(a) shall not apply, and no prepayment premium shall be
collected by the holder of this Note, with respect to any prepayment which is
made by or on behalf of the Maker from insurance proceeds as a result of damage
to the mortgaged premises or condemnation awards which, at the option of the
holder of this Note, may be applied to reduce the indebtedness of Maker
evidenced hereby pursuant to the terms and provisions of the Mortgage (the
"Mortgage") of even date given by Maker to the holder of this Note to secure
said indebtedness.  Any prepayment made pursuant to this Paragraph 1(c) shall be
deemed to have been made on the last day of the month in which such payment is
received by holder and shall include interest on the amount prepaid through and
including the last day of the month in which the prepayment is made.


(d)           Notwithstanding the provisions of Paragraph 1(a) above, the
provisions of Paragraph 1(a) shall not apply, and no prepayment premium shall be
collected by the holder of this Note, in the event that the maximum principal
amount of this Note is reduced (or a partial prepayment is made) solely as the
result of a mortgage reduction (or a partial prepayment) required by the
Commissioner based upon any cost certification or other report required to be
provided by the Maker to the Commissioner subsequent to the date hereof.  Any
prepayment made pursuant to this Paragraph 1(d) shall be deemed to have been
made on the last day of the month in which such payment is received by holder
and shall include interest on the amount prepaid through and including the last
day of the month in which the prepayment is made.


2.           Late Charges.  In the event any installment or part of any
installment due under this Note becomes delinquent for more than fifteen (15)
days, there shall be due, at the option of the holder of this Note, in addition
to other sums due hereunder, a late charge in an amount equal to two percent
(2%) of the amount of principal and/or interest so delinquent.  Whenever, under
the law of the jurisdiction where the property is located, the amount of any
such late charge is considered to be additional interest, this provision shall
not be effective if the rate of interest
 
 

--------------------------------------------------------------------------------

 

specified in this Note, together with the amount of the late charge, would
aggregate an amount in excess of the maximum rate of interest permitted and
would constitute usury.


3.           Method of Payment.  All payments to reduce the principal balance
hereunder, other than regularly scheduled payments of principal, and all late
charges and other amounts required to be paid hereunder, other than regularly
scheduled installments of interest, shall be made to the holder of this Note in
immediately available Federal Funds.  Payments received after 12:00 noon Eastern
time will be deemed to have been received on the next following business day.


4.           Further, and in addition to the limitations and requirements set
forth above, the indebtedness evidenced by this Note may not be prepaid in whole
or in part, for a period of five (5) years from the date of endorsement hereof,
except where the express written approval by HUD is obtained and written
approval is expressly based upon the existence of one of the following:


(a)           The Mortgagor has entered into an agreement with the commissioner
to maintain the property as rental housing for the remainder of the specified
five (5) year period;


(b)           The commissioner has determined that the conversion of the
property to cooperative or condominium ownership is sponsored by a bona fide
tenants’ organization representing a majority of the households in the project;


(c)           The commissioner has determined that continuation of the property
as rental housing is unnecessary to assure adequate rental housing opportunities
for low and moderate income people in the community; or


(d)           The commissioner has determined the continuation of the property
as rental housing would have an undesirable and deleterious effect on the
surrounding neighborhood.


5.           Notwithstanding any other provision of this Note to the contrary,
this Note may not be prepaid either in whole or in part for a period of five (5)
years from the date of endorsement of this Note, except in cases where the prior
written approval of HUD is obtained and such written approval is expressly based
on Borrower and HUD entering into a HUD-approved use agreement to maintain the
Mortgaged Property as rental housing for the remainder of the specified five (5)
year period.


(Signature Page to Follow)

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned Maker has executed this Rider as of the date
first above written.


MAKER:


 
EMERIPREZ LLC,

 
a Delaware limited liability company



 
By:
SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation

 
Its:
Sole Member





By:           /s/  Eric Mendelsohn_______
 
Name: Eric Mendelsohn

 
Its:
SVP Corporate Development







OPPENHEIMER: 2838625 v04 12/22/2011




 
 

--------------------------------------------------------------------------------

 
